Case: 12-12819        Date Filed: 04/19/2013      Page: 1 of 12


                                                                        [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________

                                     No. 12-12819
                               ________________________

                       D. C. Docket No. 4:10-cv-00267-BAE-GRS

GEORGIA RIVER NETWORK,
AMERICAN RIVERS,

                                                                        Plaintiffs-Appellants,

                                             versus

U.S. ARMY CORPS OF ENGINEERS,
LT. GENERAL ROBERT L. VAN ANTWERP,
U.S. Army Corps of Engineers, et al.,

                                                                       Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                           _________________________
                                   (April 19, 2013)

Before JORDAN and ANDERSON, Circuit Judges, and HORNBY,* District Judge.

PER CURIAM:

       *
          Honorable D. Brock Hornby, United States District Judge for the District of Maine,
sitting by designation.
              Case: 12-12819      Date Filed: 04/19/2013   Page: 2 of 12


      Plaintiffs Georgia River Network and American Rivers appeal the district

court’s summary judgment order in favor of the United States Army Corps of

Engineers (“Corps”) and the Grady County Board of Commissioners regarding the

issuance of a permit under Section 404 of the Clean Water Act to construct a 960-

acre fishing lake in Grady County, Georgia. Specifically, Plaintiffs argue that the

Corps was arbitrary and capricious in granting the permit by ignoring contradictory

record evidence regarding the need for the project and the impact of the project on

jurisdictional wetlands. In its comprehensive opinion, the district court set out the

governing law and the procedures followed by the Corps in complying with the law

during the permit process. Plaintiffs do not challenge the legal framework as set

out by the district court; therefore, we accept the same as the law of the case. After

a thorough review of the record and with the benefit of oral argument, and for the

reasons that follow, we affirm.

                                    I. Project Need

      Plaintiffs argue that the Corps’s actions in calculating the need for the

proposed lake were arbitrary for a number of reasons: first, that the Corps failed to

independently evaluate the 2002, 2006, and 2007 studies conducted by Dr. Michael

Maceina (“Maceina studies”), instead relying on Grady County’s characterization

of the studies; second, that the Corps failed to explain its finding of need in light of


                                           2
              Case: 12-12819     Date Filed: 04/19/2013    Page: 3 of 12


contradictory record evidence; third, that the Corps was arbitrary in failing to

account for the fact that Florida residents would fish at a lesser participation rate in

a Georgia lake; and finally, that the Corps arbitrarily reduced the 2007 needs figure

by twenty percent without providing an explanation for this action.

      We reject Plaintiffs’ argument that the Corps was arbitrary because it did not

independently evaluate the Maceina studies. The Corps’s conclusion that Grady

County had sufficiently demonstrated a need for the project was not based solely

on the County’s representations of the Maceina studies, and was certainly not based

solely on the 2002 report. Rather, the Corps sought guidance from the Georgia

Department of Natural Resources (“DNR”) in confirming that the 2006 Maceina

study “utilized techniques recognized by [Ga DNR] staff as appropriate for

estimating fishing demand.” As Plaintiffs acknowledge, the same methodology

was applied in the 2002, 2006, and 2007 studies. Further, responding to agency

comments questioning the need for the project, the Corps had the County isolate

the need in Grady County alone. Finally, the Corps reduced the 2007 figure in

response to additional concerns regarding the needs assessment. Based on this

record evidence, the Corps did not blindly rely on Grady County’s representations

of need for the project but rather took reasonable steps to independently assess the

public need for the fishing lake.


                                           3
                Case: 12-12819       Date Filed: 04/19/2013        Page: 4 of 12


       We reject Plaintiffs’ second argument – i.e., that the Corps was arbitrary in

failing to explain how it found a need for the lake in light of contradictory record

evidence (i.e., the 2002 study). Under Motor Vehicle Manufacturers Ass’n v. State

Farm Mutual Automobile Insurance Co., 463 U.S. 29, 43, 103 S. Ct. 2856, 2867

(1983), courts should not defer to an agency’s unsupported reasoning which is

directly contradicted by the record. However, not all of the evidence in the record

is required to support the agency’s decision. Envtl. Coal. of Broward Cnty., Inc. v.

Myers, 831 F.2d 984, 986 (11th Cir. 1987) (“It is enough that the Corps considered

all relevant factors and that there is credible evidence in the record to support its

action.”). We reject Plaintiffs’ argument that the Corps was arbitrary in failing to

explain its decision in light of allegedly contradictory evidence in the record

because we find that the 2002 study is not inconsistent with the 2006 and 2007

studies. The 2002 study was based on an earlier Fish and Wildlife Service

(“FWS”) study and used earlier population figures and fishing participation rates

than the later studies. The increased population and participation rate figures used

in the 2006 and 2007 studies are supported in the record evidence. The use of

these more current figures amply explains any inconsistency.1 Moreover, during
       1
               Wholly aside from the significant fact that the 2006 and 2007 studies were based
on updated population figures and participation rates, even the 2002 study itself showed a deficit
of fishing opportunities when the three Florida lakes were removed. Dr. Maceina justified
omitting the Florida lakes because the lakes were unavailable because of droughts and fish kills
for twenty percent of the time.

                                                 4
               Case: 12-12819       Date Filed: 04/19/2013       Page: 5 of 12


the permit process there was no specific challenge based on the 2002 study.

Because the Corps had sufficient reasons to conclude that there was a need for the

project based on the record, we cannot conclude that its decision was arbitrary.

       We also reject Plaintiffs’ third argument – i.e., that the Corps was arbitrary in

failing to account for the fact that Florida residents would fish at a lesser

participation rate in a Georgia lake. We note initially that the cost of a non-

residential fishing license for Georgia is likely not high enough to constitute a

significant barrier.2 Plaintiffs rely on the 2001 FWS survey which indicated that

only two percent of all fishing trips taken by Florida residents were taken out of

state and only four percent of fishing trips taken in Georgia were taken by

nonresidents. We find, as a matter of common sense, that such statistics are not

applicable here where the proposed lake is located at the state boundary and will

naturally draw its clientele from nearby Florida and Georgia residents.3

       Furthermore, while it is true that distance to any fishing opportunity will

obviously affect participation, we cannot conclude that the Corps was arbitrary in

relying upon Dr. Maceina’s 2006 and 2007 studies and the statistics they used.
       2
                When the permit was granted in 2010, the cost of an annual nonresident Georgia
fishing license was $45.
       3
              Additionally, we recognize, as the district court did, that while commentators
challenged generally whether Floridians would fish at the same rate as Georgians, “[n]o agency
or public commenter raised concerns about the specific FWS participation rates.” DC Doc. 109
at 6.

                                               5
              Case: 12-12819     Date Filed: 04/19/2013    Page: 6 of 12


Both studies calculated a gross demand for fishing by all residents in the 50-mile

study area (Georgia and Florida), using a DNR-accepted methodology. Both

studies take into account all of the fishing opportunities provided by the three

Florida lakes and the several streams and rivers in Florida. Thus, the gross demand

for fishing is reduced by the opportunities for fishing in Florida, and the unmet

need is thereby reduced. In other words, the studies do in fact take into account

that Florida residents will fish at a lesser rate than closer Georgia residents.

      Finally, we reject Plaintiffs’ argument that the Corps was arbitrary in

reducing the unmet demand figures from the 2007 study by twenty percent. As the

Corps explained in its final decision document, it did so based on information

provided by the EPA regarding “a twenty percent decline in the number of fishing

licenses issued in the United States.” We cannot say, as a matter of law, that the

Corps’s decision to apply this reduction to the Grady County needs figure was

arbitrary. In fact, this reduction presents a more conservative assessment of the

County’s need for the proposed fishing lake.

                               II. Wetland Delineation

      Plaintiffs do not challenge the district court’s findings as to the procedures

followed by the Corps in identifying 129 acres of jurisdictional wetlands, with one

exception. Their sole challenge on appeal to the Corps’s delineation of impacted


                                           6
               Case: 12-12819       Date Filed: 04/19/2013      Page: 7 of 12


wetlands focuses on a 1989 Black Creek project with respect to which Georgia’s

DNR estimated at the time that the project might impact 159 acres of wetlands.

Plaintiffs argue that those 159 acres fall within the footprint of the proposed lake.

Plaintiffs also make the conclusory assertion that none of those 159 acres are

included in the 129 acres of jurisdictional wetlands identified by the Corps.

Plaintiffs argue that the Corps never explained sufficiently why more wetlands in

this area were not impacted and thus that the Corps failed to explain away

contradictory evidence in the record. In the district court (and on appeal) this

challenge to the Corps’s wetland delineation is based on a comment submitted by

Keith Parsons (of the Wildlife Resources Division of Georgia’s DNR) during the

notice and comment period.4

       The district court gave this challenge careful attention, noted that the

assessment of impacts on wetlands is a technical matter falling squarely within the

expertise of the Corps, and concluded that the decision of the Corps is subject to a

highly deferential standard of review. The court was correct to conclude that

technical agency decisions, such as wetland delineations, are given substantial

deference. See Balt. Gas & Elec. Co. v. Natural Res. Def. Council, 462 U.S. 87,

103, 103 S. Ct. 2246, 2255 (1983) (“[A] reviewing court must remember that the

       4
              Although other commentators referred to Black Creek, the record indicates that
Parsons was the primary source and basis for the other comments.

                                               7
              Case: 12-12819     Date Filed: 04/19/2013   Page: 8 of 12


[agency] is making predictions, within its area of special expertise . . . . When

examining this kind of scientific determination, as opposed to simple findings of

fact, a reviewing court must generally be at its most deferential.”); Citizens To

Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 416, 91 S. Ct. 814, 824 (1971)

(“The court is not empowered to substitute its judgment for that of the agency.”).

Ultimately, the district court held that while the “wetland delineation in this case is

not a model of clarity,” the district court could nevertheless “decipher the

delineation process based on the record.” DC Doc. 109 at 28; see Bowman

Transp., Inc., v. Ark.-Best Freight Sys., Inc., 419 U.S. 281, 285-86, 95 S. Ct. 438,

442 (1974) (“While we may not supply a reasoned basis for the agency’s action that

the agency itself has not given, we will uphold a decision of less than ideal clarity

if the agency’s path may reasonably be discerned.”) (internal citation omitted).

      Plaintiffs argue, in a conclusory manner, that the district court erred by

giving undue deference to the Corps’s decision where the record showed that the

Corps was silent on any additional Black Creek wetlands. We cannot conclude that

the district court erred. Like the district court, even assuming that the Corps’s

decision is one of “less than ideal clarity,” we find that the path by which the Corps

reached its decision “may reasonably be discerned.” Bowman, 419 U.S. at 285-86,

95 S. Ct. at 442. We first note that Parsons’s comment about the 1989 Black Creek


                                           8
                Case: 12-12819        Date Filed: 04/19/2013       Page: 9 of 12


project came with significant caveats. The comment itself revealed that the 159

acres of wetlands was a mere estimate and that the site was never officially

delineated or verified on the ground. The estimate was based on unpublished soil

data and “known vegetation community types.” Moreover, Parsons’s comment

does not support Plaintiffs’ assertion that the wetlands estimated to exist in 1989

fall wholly outside the 129 acres of wetlands identified by the Corps. Rather,

Parsons said merely that the “delineation map for the current proposal fails to

provide any delineation data for most of the Black Creek drainage that would have

been in the [1989 proposal].” (emphasis added). Of course, “drainage” does not

necessarily mean jurisdictional wetlands, and, even with regard to drainage,

Parsons said only “most.”5 Therefore, Parsons’s comment does not constitute

contradictory evidence of additional wetland acreage in the proposed lake, but

merely suggests the possibility that additional wetland acreage may exist in Black

Creek.

       There is considerable doubt that Parsons’s comment is sufficiently specific


       5
               The site of the 1989 proposal is just upstream from a very substantial part of the
129 acres of wetlands delineated by the Corps that extends up Black Creek from its confluence
with Buss Creek. Contrary to Plaintiffs’ argument, the record does not support Plaintiffs’
conclusory assertion that substantial parts of the 159 acres contemplated in 1989 may not in fact
be included in the 129 acres officially delineated now. More significantly, the record is clear that
the Corps repeatedly studied the aerial photography of the area, and it is not credible to think the
Corps did not study the aerial photography of the 1989 Black Creek project given its proximity to
the 129 acres delineated.

                                                 9
               Case: 12-12819       Date Filed: 04/19/2013       Page: 10 of 12


to impose a mandatory duty on the part of the Corps to definitively disprove the

possible existence of additional wetlands. See Van Abbema v. Fornell, 807 F.2d
633, 642 (7th Cir. 1986) (“The Corps may rely on reports prepared by outsiders or

applicants, but as we have noted, when such information is specifically and

credibly challenged as inaccurate, the Corps has an independent duty to

investigate.”). Even assuming that the challenge is sufficiently specific, the record

indicates that the Corps repeatedly responded to criticism and comments by

reevalaution of aerial photography and site visits.6 In particular, the June 26, 2007,

site visit was expressly in response to “agency comments and after reviewing more

recent aerial photography.” DC Doc. 109 at 26. And Parsons himself participated

in that site visit. In Parsons’s July 9, 2007, letter to the Corps, he was critical of the

site visit in numerous respects but he did not suggest that the site visit should have

included the site of the 1989 Black Creek project. Rather, his sole reference to

Black Creek was: “There remains little description of hydric features in the upper

pool of Black Creek.” Furthermore, far from suggesting that substantial additional

acreage of wetlands might exist farther up Black Creek, Parsons’s letter suggested

       6
                 Indeed, the record strongly indicates that the probable site of the 1989 Black
Creek project was examined by the Corps, at least by study of aerial photography, and very likely
by site visits. See, e.g., Admin Record, Tab A, Tab 1 (stating that on August 4, 2006, the Corps
conducted “on-site field checking of aerial photography on Black Creek”); Tab D, Tab 2 (noting
that the Corps worked with Grady County’s experts to “revise[] the delineation in the field”); Tab
E, Tab 5 (mentioning a February 16, 2006, field visit made with a Corps’s biologist).

                                                10
               Case: 12-12819        Date Filed: 04/19/2013       Page: 11 of 12


that a more extensive site visit might have uncovered small additional pockets:

“The inability of photo interpretation to pick up forested wetlands of 3 to 5 acres in

size . . . continues to plague a final delineation determination.” Therefore, we

conclude that there is sufficient evidence in the record that the Corps investigated

and responded to the challenge regarding the possibility of additional wetland

acreage in Black Creek.

       Because Parsons’s comment about the 1989 Black Creek project and the

possibility of additional wetlands acreage just upstream on Black Creek certainly

does not constitute any evidence of additional wetlands, and because the record

indicates that the Corps adequately addressed the comment, and in light of the

substantial evidence supporting the Corps’s delineation,7 and in light of the

considerable deference owed to the Corps in this regard, we cannot conclude that

Plaintiffs have carried their burden of establishing that the Corps’s decision was

arbitrary and capricious. Plaintiffs have not established that the Corps “has relied

on factors which Congress had not intended it to consider, entirely failed to


       7
                The County’s experts submitted delineation maps, and represented that they were
based on aerial photography and had been ground truth checked. The Corps’s project manager
verified that the County expert had complied with the Corps’s Wetland Delineation Manual, and
worked with the County expert toward modifications. In addition to addressing Parsons’s
comment about the 1989 Black Creek project, the Corps addressed comments from other
agencies and groups resulting from the public notice. For example, the Corps’s reexamination of
aerial photography and the June 26, 2007, site visit resulted in the identification by the Corps of
twenty-six additional acres of wetlands.

                                                11
             Case: 12-12819     Date Filed: 04/19/2013   Page: 12 of 12


consider an important aspect of the problem, offered an explanation for its decision

that runs counter to the evidence before the agency, or is so implausible that it

could not be ascribed to a difference in view or the product of agency expertise.”

Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43, 103 S. Ct. at 2867.

      For the reasons discussed above, the district court’s decision is

      AFFIRMED.




                                          12